DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on April 06, 2021.

Claims 3, 7, 11, and 16 were cancelled. Claims 21-22 were newly added. Claims 2, 4, 6, 8, 10, 12, and 14-15 were amended. Therefore, claims 1-2, 4-6, 8-10, 12-15, and 17-22 are currently pending for examination. 

Applicant's arguments filed April 06, 2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yi (US 2019/0364602).


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.   

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-2, 4-6, 8-10, 12-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in US Publication No. 2019/0166529 A1, hereinafter referred to as Chen, which claims the benefit of and priority to a Provisional U.S. Patent Application No. 62/590,381 filed on Nov. 24, 2017, hereinafter referred to as Prov’81, in view of Yi et al. in US Publication No. 2019/0364602 A1, hereinafter referred to as Yi, which claims the benefit of and priority to a Provisional U.S. Patent Application No. 62/593,990 filed on Dec. 03, 2017, hereinafter referred to as Prov’90.

			
Regarding claim 1, Chen discloses a method performed by a terminal in a wireless communication system (method performed by user equipment {UE}, e.g, terminal, element 1300 in Fig.13 in Chen or pg.3 in Prov’81), the method comprising:
receiving, from a base station, a physical downlink control channel (PDCCH) for bandwidth part (BWP) switching of a serving cell (receiving,from  network, e.g., base station, DCI including a BWP switching indication via a PDCCH, 90 in Chen, or receiving switching command via DCI, [pg.16 in Prov’81)];
(in response to BWP switching indication while {determining} RA procedure is on going, UE decides which procedure(s) should be performed, para.58, para.82 in Chen, or pg.16 in Prov’81). 
Also, Chen discloses UE's MAC entity may also inform the PHY entity that the RA procedure is successfully completed, so that the PHY entity can execute the DCI again (para.103).
However, Chen does not disclose in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP indicated by the PDCCH; which is known in the art and commonly applied in communications field for data communications, as suggested in Yi’s disclosure as below.
Yi, from the same field of endeavor, teaches in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP indicated by the PDCCH (if MAC entity of UE receives a PDCCH for BWP switching of a serving cell, the MAC entity shall determine if there is no ongoing random access procedure associated with this serving cell; or if ongoing random access procedure associated with this serving cell is successfully completed, e.g., random access procedure is no longer ongoing,  upon reception of this PDCCH, performing BWP switching to a BWP indicated by PDCCH, para.146-147 in Yi; or  after a UE performs RACH procedure via initial access, a UE can be configured/activated with a first DL /UL active BWP which can be changed/reconfigured to be different from the initial DL/UL BWP where the UE has performed RACH procedure initially, [pg.15 in Prov’90] wherein configuration via DCI is set by network [pg.10 in Prov’90]).  
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the invention was filed to determine whether there is an ongoing procedure in response to receiving a PDCCH for BWP switching, and determining  when there is no ongoing random access procedure based on receiving the PDCCH for BWP switching of the serving cell, performing BWP switching to a BWP indicated by the PDCCH; thus improving data throughput by switching to another BWP, which can handle data more efficiently by adopting a more flexible RA procedure.

Regarding claim 2, Chen in view of Yi disclose wherein:
in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell (If RACH procedure is initiated, e.g., RACH procedure is on going, and DL/UL BWP has been triggered to be changed by DCI, para.142 in Yi, or pg.15 in Prov’90),
stopping the ongoing random access procedure (aborting current RACH procedure (para.143 in Yi, or pg.15 in Prov’90); 
 (then perform switching of BWP, para.143 in Yi, or pg.15 in Prov’90 ); and 
initiating the random access procedure after performing the BWP switching (restarting RA procedure in new BWP, para. 143 in Yi, or pg.15 in Prov’90). 


Regarding claim 4, Chen in view of Yi further disclose wherein:
in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of  the serving cell, ignoring the PDCCH for the BWP switching (if MAC entity receives a PDCCH for BWP switching for a serving cell while a random access procedure associated 
with that serving cell is ongoing in MAC entity, MAC decides to ignore PDCCH for BWP switching, para.150 in Yi, or pg.15 in Prov’90),
wherein the ongoing random access procedure is continuously performed (MAC entity shall continue with ongoing random access procedure on serving cell, para.150 in Yi, or pg.15 in Prov’90).

Regarding claim 17, Chen in view of Yi disclose wherein the PDCCH includes a downlink assignment or an uplink grant (PDCCH allocating DL/ UL resources [see para.77 or para.308 in Yi, or pg.12-13 in Prov’90). 

Regarding claim 21, Chen in view of Yi disclose wherein in response to identifying that there is an ongoing random access procedure, identifying whether to continue to perform the random access procedure in a current BWP (if MAC entity receives a PDCCH for BWP switching for a serving cell while a random access procedure associated with that serving cell is ongoing in MAC entity, MAC entity shall continue with ongoing random access procedure on serving cell, para.150 in Yi, or pg.15 in Prov’90) or perform the random access procedure in the BWP indicated by the PDCCH (or restart RA procedure in new BWP, para. 143 in Yi, or pg.15 in Prov’90).


Regarding claim 22, claim 22 is rejected for substantially same reason as applied to claim 2 (for the first procedure) and claim 4 (for the second procedure) combined.

Regarding claim 5, Chen discloses a method performed by a base station in a wireless communication system (method performed by base station, element 1300 in Fig.13 of Chen, or “network”, pg.16 in Prov’81), the method comprising:
transmitting, to a user equipment(UE) terminal bandwidth part (BWP) configuration information including information associated with an active bandwidth part (BWP) of a serving cell (transmitting information on active BWP, para.118 in Chen, or active BWP configured, pg.3 in Prov’81);
(transmitting to UE DCI including a BWP switching indication via a PDCCH, [para.90 in Chen], or transmitting switching command via DCI [pg.16 in Prov’81]).
Also, Chen discloses UE's MAC entity may also inform the PHY entity that the RA procedure is successfully completed, so that the PHY entity can execute the DCI again (para.103).
However, Chen does not disclose in response to transmitting the PDCCH for the BWP switching of the serving cell, and identifying that there is no ongoing random access procedure associated with the serving cell, the BWP switching is performed by switching to a BWP indicated by the PDCCH; which is known in the art and commonly applied in communications field for data communications, as suggested in Yi’s disclosure as below.
Yi, from the same field of endeavor, teaches in response to transmitting the PDCCH for the BWP switching of the serving cell, and identifying that there is no ongoing random access procedure associated with the serving cell (transmitting a PDCCH for BWP switching of a serving cell while there is no ongoing random access procedure associated with this serving cell; or if ongoing random access procedure associated with this serving cell is successfully completed, e.g., random access procedure is no longer ongoing, para.146-147 in Yi, or  after a UE performs RACH procedure via initial access, a UE can be configured/activated with a first DL /UL active BWP which can be changed/reconfigured to be different from the initial DL/UL BWP where the UE has performed RACH procedure initially, [pg.15 in Prov’90] wherein configuration via DCI is set by network [pg.10 in Prov’90]), the BWP switching is performed by switching to a BWP indicated by the PDCCH  (performing BWP switching to a BWP indicated by PDCCH, para.146-147 in Yi, or pg.15 in Prov’90] wherein configuration via DCI is set by network [pg.10 in Prov’90]).  
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the invention was filed to determine when there is no ongoing RA procedure, in response to transmitting a PDCCH for BWP switching, performing BWP switching to a BWP indicated by the PDCCH; thus improving data throughput by switching to another BWP, which can handle data more efficiently by adopting a more flexible RA procedure.

Regarding claims 6 and 8, claims 6 and 8 are rejected for substantially same reason as applied to claims 2 and 4 above, respectively, except that claims 6 and 8 are from the base station perspective.


Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 17 above, except that claim 18 is recited from the base station perspective.


Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1, except that claim 9 is in a device claim format, and wherein Chen [in claim 9] also discloses a user equipment (UE) in a wireless communication system comprises a transceiver configured to transmit  and receive signals (transceiver, element 1320 in Fig.13 and para.173); and at least a controller coupled with the transceiver (processor, element 1326 in Fig.13) being implemented to perform claimed functions.

Regarding claims 10 and 12, claims 10 and 12 are rejected for substantially same reason as applied to claims 2 and 4 above, except that claims 10 and 12 are in a device (UE) claim format.

Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 17 above, except that claim 19 is in a device claim format.

Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 5, except that claim 13 is in a device claim format, and wherein Chen [in claim 13] also discloses a base station in a wireless communication system comprises a transceiver configured to transmit  and receive signals (transceiver, element 1320 in Fig.13 and para.173); and at least a controller  (processor, element 1326 in Fig.13) being implemented to perform claimed functions.

Regarding claims 14-15, claims 14-15 are rejected for substantially same reason as applied to claims 6 and 8 above, respectively, except that claims 14-15 are in a device (BS) claim format.

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 18 above, except that claim 20 is in a device (BS) claim format.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           
	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465